DETAILED ACTION

Restriction/Election Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 130-132, 151, and 152, drawn to a computer-implemented method of dynamically adjusting an insulin dosing scheme classified in G16H 20/10; G16H 50/30.

Claims 133-138, drawn to an insulin pen classified in CPC A61M 2205/8206; G16H 20/17.

Claims 139-150, drawn to system classified in CPC G16H 20/10; A61M 5/00; A61M 2205/502; G16H 50/30.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I, II, and III are related but distinct. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Group I is directed to a method, Group II is directed to a device, and Group III is directed to a system, and they are all directed to materially different designs and effects. For example, Group II includes limitations directed to the actual pend (e.g. an insulin cartridge containing insulin; a disposable needle configured to provide the insulin from the insulin cartridge into the subject; a battery) that are not required by Groups I and III. Similarly, Group III includes means for linking data from an insulin pen and a kit device that are not required by Groups I and II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Additionally, the inventions of Groups I, II, and III are distinct, each from the other, because the inventions have acquired a separate status in the art in view of their different CPC classifications, as set forth above. Therefore, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR §1.6(d)).  The Central Fax Center number for official correspondence is (571) 273-8300.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619